CASE 4:48:6V:414333:LAK Besument 25 Filed 09/26/20 Page 1 of 2

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]
Attorneys for Plaintiff

Palm Angels S.R.L.

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PALM ANGELS S.R.L.,
Plaintiff
V.

AAPEOI, et al.,
Defendants

CIVIL ACTION No.
19-cv-11332 (LAK)

 

ORDER PART kt

NOTICE.OF VOLUNTARY DISMISSAL - (LeTPE/NE Dit

PURSUANT TO Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Palm
Angels S.R.L. (“Palm Angels” or “Plaintiff’), by its undersigned attorneys, hereby gives notice

of dismissal of all claims against Defendant Clothingdh in the above-captioned action, with

prejudice, and with each party to bear its own attorneys’ fees, costs and expenses.

 
 

CASE £:49-WVALFSZLAK Besument 23 Eiled 09/23/20 Page 2 of 2

Dated: September 24, 2020

BY:

It is so ORDERED.

Respectfully submitted,

EPSTEIN DRANGEL LLP

/s/ Brieanne Scully

Brieanne Scully (BS 3711)
bscully@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42" Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff
Palm Angels S. w7 L.

Signed at New York, NY on ; / ff 2020. b. A

Judge Vewis A. Kaplan/
United States District W aoe)

 
